Lathrop, J.
The St. of 1895, c. 194, § 1, under which this complaint is brought, is generally similar in form to the St. of 1895, c. 419, which has twice been before the court. Commonwealth v. Smith, 166 Mass. 370. Commonwealth v. Yee Moy, 166 Mass. 376, n. As these cases were decided more than a year before the present complaint was brought, and as most of the questions raised were decided in those cases, we are surprised that they are again brought before us, although the two statutes apply to different statutory offences.
The complaint in the case before us follows for the most part the language of the statute, and is framed on the complaint in Commonwealth v. Smith, omitting some words there held to be superfluous.
In regard to the second, third, fourth, fifth, and seventh specific objections to the complaint, we are of opinion that they are fully covered by the cases above referred to.
The first objection is that the place is not set forth with sufficient accuracy. The place is described as “ the rooms designated as suite two in the first story of the building situated and numbered sixty-three in Emerald Street in said city of Boston ”; and there are other allegations which set forth that the implements were found in said rooms. The statute refers to any “ place, house, building, or tenement.” The words in the St. of 1895, c. 419, § 9, under which the cases above cited were decided, are “ house or other building, room, or place.” But not*482withstanding this difference of phraseology, we are of opinion that the complaint is sufficient. In the case of Commonwealth v. McCaughey, 9 Gray, 296, the question was one of variance. The indictment, under the St. of 1855, c. 405, charged the keeping of “ a certain building,” while the proof showed the keeping of a tenement in a building. It was therefore held to be a tenement, on the ground that a building meant a whole building. The words “ building ” and “ tenement ” may be so used as to show that they are synonymous. Commonwealth v. Bossidy, 112 Mass. 277.
What was charged in the present case was the presence of the defendant at the time that implements for smoking opium and preparations of opium were found in said rooms, that is, rooms designated as suite two in the first story of the building situated and numbered sixty-tliree in Emerald Street in Boston. We do not think' that the charge can be held to include the whole building, but rather to mean a tenement or place in the building. As to the meaning of the word “ place,” see Commonwealth v. Purcell, 154 Mass. 388; Brookline v. Hatch, 167 Mass. 380.
The sixth objection is that it is not alleged who is keeper of the premises. But there is nothing in the statute which makes this necessary, unless a person is charged as keeper.
As to the eighth objection, the complaint alleges the seizure of the said implements for smoking opium and preparations of opium. We do not see wherein this fails to follow the words of the statute.
The ninth objection is a very general one. It is enough to say that the complaint follows the words of the statute.
The tenth and eleventh objections may be considered together. The complaint follows the words of the statute, and is sufficient.
After the motion to quash was overruled, the case was submitted to the jury on agreed facts. The judge instructed the jury that they would be warranted in finding the defendant guilty on the evidence set forth. The defendant excepted, but, as we understand his brief, he does not now controvert the correctness of the ruling.
The defendant states in his brief that the record fails to show *483that the defendant ever pleaded to the complaint. But no such question was raised in the Superior Court, or is open on these exceptions. The whole case is not before us, but only the questions of law raised in the Superior Court. Pub. Sts. c. 153, § 8.

Exceptions overruled.